NUMBER 13-15-00290-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                                  IN RE PHILLIP JACKSON


                        On Petition for Writ of Habeas Corpus.


                             MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Longoria
                      Memorandum Opinion Per Curiam1

        On July 6, 2015, relator Phillip Jackson, proceeding pro se, filed a petition for writ

of habeas corpus through which he seeks release from incarceration. Following a jury

trial, relator was convicted of assault involving family violence. Relator contends that his

resulting incarceration is illegal because he received ineffective assistance of counsel and

the trial court committed errors during the course of his trial.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       The purpose of a habeas corpus proceeding is not to determine the ultimate guilt

or innocence of the relator, but only to ascertain whether the relator has been unlawfully

confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979). In a habeas corpus

proceeding, the order or judgment being challenged is presumed to be valid. In re R.E.D.,

278 S.W.3d 850, 855 (Tex. App.—Houston [1 Dist.] 2009, orig. proceeding); In re Turner,

177 S.W.3d 284, 288 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding); Ex parte

Occhipenti, 796 S.W.2d 805, 809 (Tex. App.—Houston [1st Dist.] 1990, orig. proceeding).

In order to obtain relief by habeas corpus, the relator must establish that the underlying

order is void because of a lack of jurisdiction or because the relator was deprived of liberty

without due process of law. In re Turner, 177 S.W.3d at 288; In re Butler, 45 S.W.3d 268,

270 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). The relator bears the burden

of showing that he is entitled to relief. In re Munks, 263 S.W.3d 270, 272–73 (Tex. App.—

Houston [1st Dist.] 2007, orig. proceeding); In re Turner, 177 S.W.3d at 288. The writ of

habeas corpus is an extraordinary writ that should not be entertained when there is an

adequate remedy by appeal. Ex parte Weise, 55 S.W.3d 617, 619 (Tex. Crim. App.2001);

Ex parte Drake, 212 S.W.3d 822, 824 (Tex. App.—Austin 2006, pet. ref'd).

       The form and requirements for an original appellate proceeding seeking

extraordinary relief, such as a petition for writ of habeas corpus, are delineated by the

Texas Rules of Appellate Procedure. See generally TEX. R. APP. P. 52. In addition to

other requirements, the relator must include a statement of facts supported by citations

to “competent evidence included in the appendix or record,” and must also provide “a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this



                                              2
regard, it is clear that relator must furnish an appendix or record sufficient to support the

claim for relief. See id. R. 52.3(k) (specifying the required contents for the appendix); R.

52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of habeas

corpus and the applicable law, is of the opinion that relator has not met his burden to

obtain relief. Accordingly, relator’s petition for writ of habeas corpus and all other relief

requested herein is denied. See TEX. R. APP. P. 52.8(a).



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of July, 2015.




                                             3